DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of subspecies I of Species A, subspecies V of Species B, subspecies VII of Species C, subspecies XI of Species D, subspecies XII of Species E, and subspecies XIV of Species F  in the reply filed on July 29th, 2021 is acknowledged.
Response to Amendment
The Amendments filed July 29th, 2021 have been entered. Claims 1-20 remain pending in the application. However it is noted, that while applicant has elected subspecies VII of species C (wherein the buckler and the cushion pad are located on a single pole of the pocket), applicant’s claims 6, 9, 10 appear to be directed to subject matter that is only disclosed wherein the buckler and the cushion pad are located on both poles of the pocket. Explanation or correction are respectfully required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper end turn and multiple convolutions of each of said springs being above the upper end of adjacent transverse seams (of claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "an upper end turn and multiple convolutions of each of said springs are above the upper end of adjacent transverse seams" or according equivalent disclosure thereof is lacking from the specification.
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  "wherein each of outer pockets includes..." should read as "wherein each of .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codos (U.S. Pub. No. 2016/0270545) in view of Rawls-Meehan (U.S. Pub. No. 2008/0093784), hereafter "Rawls". Alongside “What is Polyurethane” which is used for a teaching reference on inherency of a material for claim 17.
Regarding claim 1, Codos discloses (FIGS. 2, 6-8, and 13) a bedding or seating product (as illustrated in FIGS. 2, 6-8, and 13) comprising: a pocketed spring assembly (as illustrated in FIGS. 6-8) comprising a plurality of parallel strings of springs (as illustrated in FIGS. 6-8 and 13), each of said strings being joined to at least one adjacent string (as eminently demonstrated in FIG. 13 and clarified in paragraph 0045), each of said strings comprising a piece of fabric surrounding a plurality of inner pocketed springs (as illustrated in FIG. 8 and clarified in Abstract: “The coil pocket comprises a pocket and a coil spring disposed therein”), a plurality of cushion pads (32/42; FIG. 6), first and second opposed plies of fabric being on opposite sides of the inner pocketed springs (As illustrated in FIGS. 6-8), cushion pads (as illustrated in FIGS. 6-8), a plurality of outer pockets (38; FIGS. 6-8) formed along said string by a longitudinal seam (about 34; FIGS. 6-8) and transverse seams (30; FIG. 8) joining said first and second plies (as illustrated in FIGS. 6-8), at least one inner pocketed spring and at least one cushion pad being in each of said outer pockets (As illustrated in FIGS. 6-8); cushioning materials (46; FIG. 7); and a covering (12; FIG. 2) encasing said pocketed spring assembly and cushioning materials (as illustrated in FIG. 2).
However, Codos does not explicitly disclose both a cushioning member and a buckling member being present inside of the first and second opposed plies of fabric and the outer pockets.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have replaced the cushion members of Codos (32 and/or 42; FIG. 7) with the composite resilient member of Rawls (108; as illustrated in FIG. 3 and clarified in paragraphs 0078 and 0124). Where the results would have been predictable as both Codos and Rawls are concerned with the configuration of a spring surrounded at least on one end by a composite or resilient cushioning member (As illustrated in FIG. 7 of Codos, and FIG. 21B of Rawls). Where further the construction of the composite resilient member of composition comprising a buckling member and a cushion therewith was known through Rawls, while Codos remarks that “Additionally, more than one cushion pocket can be stacked on top of one another or side-by-side above a coil pocket”. Wherein Codos considers that such a configuration/consideration advantageously “create{s} different cushioning profiles for each side of a flippable mattress”.
Regarding claim 2, Codos in view of Rawls discloses all previously stated features of claim 1, for the purposes of conciseness, the Rejection of claim 2 would be identical to claim 1 with the exclusion of the cushioning materials, and cover around the cushioning materials and the pocketed springs that are not recited in claim 2. Rejecting claim 1 necessitates rejecting claim 2 under identical grounds.
Regarding claim 3, Codos in view of Rawls discloses (Rawls: FIG. 3; Codos: FIGS. 7/8) the product of claim 2 (and claim 1), wherein each of the outer pockets includes a combination pad (Rawls: 108; FIG. 3, as set forth in claim 1 and continued through claim 2) above the inner pocketed coil spring (as illustrated in Rawls: FIG. 3 and considered in claim 1 and carried through claim 2 in deference to 32 in FIG. 7/8 of Codos), the combination pad comprising one of the cushion pads (Rawls: 310: FIG. 3) and one of the buckling members (Rawls: 304; FIG. 3) which in combination are encased in a fabric cover (Rawls: 308; FIG. 3).
Regarding claim 4, Codos in view of Rawls discloses (Codos: FIGS. 7/8) the product of claim 2 (and claim 1), wherein an upper end (Codos: near line 34 of FIG. 7/8) of each of said transverse seams is below an upper surface of the string (at line 32; FIGS. 7/8) to partially separate adjacent outer pockets (as illustrated in FIGS. 7/8 of Codos).
Regarding claim 5, Codos in view of Rawls discloses (Rawls: FIG. 3) the product of claim 2 (and claim 1), wherein one of the cushion pads (Rawls: 310; FIG. 3) and one of the buckling members (304; FIG. 3) are pocketed together inside one of the outer pockets (through 308 in FIG. 3 of Rawls in concordance with 32 or 42 of Codos in FIGS. 7/8).
Regarding claim 6, Codos in view of Rawls discloses (Rawls: FIG. 3; Codos: FIG. 7) the product of claim 2 (and claim 1), wherein two cushion pads and two buckling members are in each of the outer pockets. As considered by the combination of claim 1 that carries through claim 2, both of Codos’ cushion pads (32/42; FIG. 7) have been substituted with Rawls’ composite resilient member (308; FIG. 3), and therefore the outer pocket houses two cushion pads and two buckling members therein.
Regarding claim 7, Codos in view of Rawls discloses the product of claim 2, wherein at least one cushion pad and at least one buckling member are above one of the inner pocketed springs inside each of the outer pockets (corresponding to 32 of Codos (FIG. 7) as previously set forth in claim 1 and further explained in claim 6 prior with the combination of Rawls (FIG. 3)).
Regarding claim 8, Codos discloses (FIGS. 2, 6-8, and 13) a pocketed spring assembly (as illustrated in FIGS. 6-8) for a bedding or seating product (FIGS. 2, 6-8, and 13), said pocketed spring assembly comprising: a plurality of parallel strings of springs (as illustrated in FIGS. 6-8 and 13), each of the strings being joined to at least one adjacent string (as eminently demonstrated in FIG. 13 and clarified in paragraph 0045), each of the strings comprising a plurality of interconnected outer pockets made from one piece of fabric (As illustrated in FIGS. 6-8, and 13, and clarified in paragraph 0045), each of the outer pockets containing at least one inner pocketed spring (as illustrated in FIG. 8 and clarified in Abstract: “The coil pocket comprises a pocket and a coil spring disposed therein”), at least one cushion pad  (32/42; FIG. 6) the piece of fabric being joined to itself (as illustrated in FIGS. 6-8) along a longitudinal seam (about 34; FIGS. 6-8) and having first and second opposed plies of fabric on opposite sides of the springs (as illustrated in FIGS. 6-8), the first and second plies being joined by transverse seams  (30; FIG. 8) between adjacent inner pocketed springs (as illustrated in FIGS. 6-8).
However, Codos does not explicitly disclose both at least one cushioning member and at least one buckling member being contained in the outer pocket.
Regardless, Rawls teaches (FIGS. 3 and 21B) a string of springs that utilizes a spring therein that is further accompanied by an enclosed resilient member (108; FIG. 3) that comprises both a buckling member (hollow cylindrical member 304) and a cushioning member (310). Where it is observed that Rawls utilizes latex and polyurethanes (paragraph 0078: latex barrels; paragraph 0124: Polyurethane foams or the like), which applicant similarly remarks as buckling member materials (paragraph 0072) and uses a similar shape (a hollow cylinder analogous with applicant’s FIGS. 12B). Because Rawls utilizes both a similar shape and material, the feature should operate like a buckling member under a synonymous operation as demonstrated in FIG. 21B (with a spring, a foam member (310) and the buckling member (304); per FIG. 3).

Regarding claim 9, Codos in view of Rawls discloses (Codos: FIG. 7; Rawls: FIG. 3) the pocketed spring assembly of claim 8, wherein two cushion pads and two buckling members are in each of the outer pockets. As considered by the combination of claim 8, both of Codos’ cushion pads (32/42; FIG. 7) have been substituted with Rawls’ composite resilient member (308; FIG. 3), and therefore the outer pocket houses two cushion pads and two buckling members therein.
Regarding claim 10, Codos in view of Rawls (Codos: FIG. 7; Rawls: FIG. 3) discloses the pocketed spring assembly of claim 9, wherein said at least one inner pocketed spring is between the cushion pads and between the buckling members in each of the outer pockets. (corresponding to 32 of Codos (FIG. 7) as previously set forth in claim 8 and further explained in claim 9 prior with the combination of Rawls (FIG. 3))
Regarding claim 11, Codos in view of Rawls discloses (Codos: FIGS. 7/8) the pocketed spring assembly of claim 8, wherein each of said transverse seams forming adjacent outer pockets of said string 
Regarding claim 12, Codos in view of Rawls discloses (Codos: FIGS. 7/8) the pocketed spring assembly of claim 11, wherein the inner pocketed springs are below the upper end of adjacent transverse seams (Codos: as illustrated in FIGS. 7/8).
Regarding claim 13, Codos in view of Rawls discloses the pocketed spring assembly of claim 8, wherein each of said cushion pads is made at least partially of foam (Rawls: paragraph 00124).
Regarding claim 14, Codos in view of Rawls discloses (Rawls: FIG. 3; Codos: FIGS. 7/8) the pocketed spring assembly of claim 8, wherein each of the outer pockets includes a combination pad (Rawls: 108; FIG. 3, as set forth in claim 1 and continued through claim 2) above the inner pocketed coil spring (as illustrated in Rawls: FIG. 3 and considered in claim 1 and carried through claim 2 in deference to 32 in FIG. 7/8 of Codos), the combination pad comprising one of the cushion pads (Rawls: 310: FIG. 3) and one of the buckling members (Rawls: 304; FIG. 3) which in combination are encased in a fabric cover (Rawls: 308; FIG. 3).
Regarding claim 15, Codos discloses (FIGS. 2, 6-8, and 13) a pocketed spring assembly (as illustrated in FIGS. 6-8) for a bedding or seating product (FIGS. 2, 6-8, and 13), said pocketed spring assembly comprising: a plurality of parallel strings of springs (as illustrated in FIGS. 6-8 and 13), each of the strings being joined to an adjacent string (as eminently demonstrated in FIG. 13 and clarified in paragraph 0045), each of the strings comprising a plurality of interconnected outer pockets made from one piece of fabric (As illustrated in FIGS. 6-8, and 13, and clarified in paragraph 0045), each of the outer pockets containing one inner pocketed spring (as illustrated in FIG. 8 and clarified in Abstract: “The coil pocket comprises a pocket and a coil spring disposed therein”), at least one cushion pad  (32/42; FIG. 6) the piece of fabric being joined to itself (as illustrated in FIGS. 6-8) along a longitudinal seam (about 34; FIGS. 6-8) and having first and second opposed plies of fabric on opposite sides of the inner pocketed 
However, Codos does not explicitly disclose both at least one cushioning member and at least one buckling member being contained in the outer pocket, where the buckling member that enables the buckling member to compress without substantially compressing other buckling members within other outer pockets.
Regardless, Rawls teaches (FIGS. 3 and 21B) a string of springs that utilizes a spring therein that is further accompanied by an enclosed resilient member (108; FIG. 3) that comprises both a buckling member (hollow cylindrical member 304) and a cushioning member (310). Where it is observed that Rawls utilizes latex and polyurethanes (paragraph 0078: latex barrels; paragraph 0124: Polyurethane foams or the like), which applicant similarly remarks as buckling member materials (paragraph 0072) and uses a similar shape (a hollow cylinder analogous with applicant’s FIGS. 12B). Because Rawls utilizes both a similar shape and material, the feature should operate like a buckling member under a synonymous operation as demonstrated in FIG. 21B (with a spring, a foam member (310) and the buckling member (304); per FIG. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have replaced the cushion members of Codos (32 and/or 42; FIG. 7) with the composite resilient member of Rawls (108; as illustrated in FIG. 3 and clarified in paragraphs 0078 and 
Regarding claim 17, Codos in view of Rawls (and “What is Polyurethane) discloses the pocketed spring assembly of claim 15, wherein said buckling members are made of plastic (Rawls: paragraph 0124: polyurethane foam). Where “What is Polyurethane” teaches that polyurethane is a plastic material (page 1, underlined). 
Regarding claim 18, Codos in view of Rawls discloses (Rawls: FIG. 3) the pocketed spring assembly of claim 15, wherein each of said buckling members is individually pocketed with at least one of the cushion pads (Rawls: as illustrated in FIG. 3 in concordance with the combination set forth in claim 15 above).
Regarding claim 19, Codos in view of Rawls discloses (Rawls: FIG. 3; Codos: FIGS. 7/8) the pocketed spring assembly of claim 15, wherein the cushion pads are made at least partially of foam (Rawls: paragraph 0124: visco-elastic foam, urethane foam, polyurethane foam).
Regarding claim 20, Codos in view of Rawls discloses (Rawls: FIG. 3; Codos: FIGS. 7/8) the pocketed spring assembly of claim 15, wherein at least one of the buckling members has a hollow interior (Rawls: 202; as illustrated in FIG. 3).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codos in view of Rawls in further view of Alletto JR. (U.S. Pub. No. 2017/0354267); hereafter “Alletto”.
Regarding claim 16, Codos in view of Rawls discloses the pocketed spring assembly of claim 15.
However, Codos does not explicitly disclose wherein an upper end turn and multiple convolutions of each of said springs are above the upper end of adjacent transverse seams.
However, Alletto teaches (FIGS. 9/10 and paragraph 0054) a string of springs separated by transverse seams (60; FIG. 9/10), where an upper end turn and multiple convolutions of the springs are above the upper end of the adjacent transverse seams (as illustrated in FIG. 9/10).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the transverse seams of Codos (along 31; FIGS. 8) to have a deeper cut such that the upper end turn and multiple convolutions of the springs are above as Alletto demonstrates (FIGS. 9/10). Where the results would have been predictable as both Codos and Alletto are concerned with string springs for mattress assemblies. Where further Alletto acknowledges “allow different amounts of movement between pockets 48. That is, when top surface 42 is positioned adjacent the sleep surface, slits 60 will allow a first amount of movement between pockets 48…In some embodiments, increasing the length of slit 60 or slit 62 increases the amount of movements between pockets 48” (paragraph 0054) that clearly relates the springs ability to move and shift relative to the depth of the upper end or ‘slit’, thereby accommodating lateral motions in the spring assembly and further that “it is envisioned that increasing the depth and/or width of slits 60 and/or slits 62 may allow greater movement between pockets 48, thus resulting in a less firm feel, for example” (paragraph 0082) which could be a parameter desirable to a user of the mattress who wants a softer feel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning pocketed springs, combinate spring assemblies, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/16/2021